Gaynor, J.
It seems to be the modem rule, that while the firm name belongs to surviving partners, the good will is property in which the representatives of a deceased partner participate. Dougherty v. Van Nostrand, 1 Hoff. Ch. 68; 2 Lind. Part. 443; 3 Kent’s Com. 64. In this case there was something for good will to attach to, as the partnership owned the place of business. Also, the partnership articles provide that the value of the interest of the deceased partner shall be ascertained and paid (i. e., if the survivors continue the business), and that is the object of this suit. The effect of such agreement is, I think, to prevent the survivors from continuing without purchasing such interest; and unless they do so, the good will and all of the partnership would have to be sold. That makes the share of the deceased in the good will of substantial value. Except for this agreement, I do not see that it would be of more than nominal value,' for the right which the survivors would otherwise have to continue in the same place under the old name would absorb it. A sale of the good will apart from such right would bring nothing.' I *212think the good, will and trade-mark may be found tó be of the value of $15,000, with reasonable certainty; of which the. share of the deceased partner is 30 per cent, - - - .
Ordered accordingly.